Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,821,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Receipt is acknowledged of applicant’s After Final amendment filed on June 13, 2022. Claims 1-20 are pending.

Claims 1-20 are allowed.
Regarding Claims 1-14, applicant filed a terminal disclaimer to overcome the Double Patenting rejection set forth in the Final Office action dated on April 28, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a vehicle interior lighting system wherein, along with the other claimed features, a support structure having an outer surface and an inner surface, the inner surface defining a hole through the support structure, the independently addressable LED segments attached to the base, the base positioned on the outer surface, the at least one leg extending along the inner surface, as recited in claim 1.
Regarding Claims 15-19, applicant filed a terminal disclaimer to overcome the Double Patenting rejection set forth in the Final Office action dated on April 28, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a light engine wherein, along with the other claimed features, a support structure having an outer surface and an inner surface, the inner surface defining a hole through the support structure, the independently addressable LED segments attached to the base, the base positioned on the outer surface, the at least one leg extending along the inner surface, as recited in claim 15.
Regarding Claim 20, applicant filed a terminal disclaimer to overcome the Double Patenting rejection set forth in the Final Office action dated on April 28, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a method of adjusting light in a vehicle wherein, along with the other claimed steps, a support structure having an outer surface and an inner surface, the inner surface defining a hole through the support structure; the at least one leg extending along the inner surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844